DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, and 3-5 are currently pending.
Claims 1 and 5 are amended.
Claim 5 is currently withdrawn.
Claim 2 is cancelled.
Response to Arguments
Applicant’s arguments, see page 5, filed 01/12/2022, with respect to specification objections have been fully considered and are persuasive. The title and abstract objections of have been withdrawn per applicant’s arguments and amendments.
Applicant’s arguments, see pages 6-8, filed 01/12/2022, with respect to 103 rejection have been fully considered and are persuasive. The 103 rejection of claims 1, 3-5 have been withdrawn per applicant’s arguments and amendments.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Balcarek et al US5827972 (hereinafter “Balcarek”) discloses a fluid pressure sensor particularly useful for measuring pressure up to approximately 2000 psi has a hexport (12, 112, 212, 312) formed with a stop surface (26, 326) in a bottom wall (18) circumscribing a fluid pressure inlet (16). A pressure sensing module (22) is received on the stop surface and a distal end (40) of a wall (20, 120, 320) of the hexport is crimped to lock the pressure sensing module onto the stop surface with the stop surface limiting the amount of compression of an O-ring (30) disposed contiguous to and inboard of the stop surface. In one embodiment the crimp is placed directly on a metal ring (38) attached to a plastic connector (32) which in turn transfers the crimping force to the pressure sensing module. In other embodiments (FIGS. 2, 3) the crimp is placed directly in the pressure sensing module to form a subassembly. In one embodiment, a separate sleeve (142) member connects the subassembly to the plastic connector while in another embodiment the connector is provided with an extended skirt, which snaps over the hexport to 
However, Balcarek fails to disclose a projection projecting toward the joint, the cylindrical case comprises an engagement portion provided near the first open end and engaged with the joint and a crimp portion provided near the second open end and configured to be plastically deformed by crimping, and the cover is attached to the cylindrical case by crimping the crimp portion, and the joint comprises a recess engageable with the projection at a position corresponding to the projection.
Tohyama et al US20160091377 (hereinafter “Tohyama” discloses a device includes: a sensor module; a housing that houses the sensor module; a connector provided to the housing; a terminal provided to the connector; and an elastic electrically conductive member provided in a space between the sensor module and the connector and interposed between the terminal and a pad. The sensor module includes: a ceramic module body including a diaphragm and a cylindrical portion integral with a periphery of the diaphragm; a detector provided on a flat surface of the diaphragm; and the pad and an electronic component provided on a flat surface of the cylindrical portion radially outwardly adjacent to the flat surface of the diaphragm. The pad is electrically connected to the electrically conductive member. (Fig 1-6, Paragraph 0039-0104)
However, Tohyama fails to disclose a projection projecting toward the joint, the cylindrical case comprises an engagement portion provided near the first open end and engaged with the joint and a crimp portion provided near the second open end and configured to be plastically deformed by crimping, and the cover is attached to the cylindrical case by crimping 

Prior arts such as Balcarek and Tohyama made available do not teach, or fairly suggest, a projection projecting toward the joint, the cylindrical case comprises an engagement portion provided near the first open end and engaged with the joint and a crimp portion provided near the second open end and configured to be plastically deformed by crimping, and the cover is attached to the cylindrical case by crimping the crimp portion, and the joint comprises a recess engageable with the projection at a position corresponding to the projection.
Hence the best prior art of record fails to teach the invention as set forth in claims 1 and 3-5 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855